The Honorable Stephen W. Luelf State Senator P.O. Drawer 447 Mountain Home, AR 72635
Dear Senator Luelf:
This is in response to your request for an opinion regarding a millage election to support the Mountain Home Technical College. You have asked which statutes govern millage elections for technical colleges, and what is the proper procedure in this regard.
My research indicates that there currently is no procedure in place for the levy of an ad valorem tax to support technical colleges. Act 1244 of 1991 specifically created the Mountain Home Technical College as a "technical college." The Act was extremely broad in its scope as it addressed what might be labeled as a complete revamping of the technical and community college education system in Arkansas. The Act addresses many specifics regarding technical colleges, from their creation (A.C.A. §6-53-301 (Cum. Supp. 1991)) to their conversions to community colleges (A.C.A. § 6-53-403 (Cum. Supp. 1991)). The Act makes no provision, however, for the levy of ad valorem taxes by such colleges. Although reference is made in A.C.A § 6-53-207(d) (Cum. Supp. 1991) to the payment of capital outlay expenses from,inter alia, "local millages," this language reasonably has reference to millages imposed if and when a technical college listed in § 6-53-301(a)(1) creates a community college district. Subsection 6-53-301(b) states that the named institutions1 may, upon a vote of the electorate, create a community college district ". . . and, if necessary, impose a millage to convert to a community college." No separate authority or procedure exists, however, for the levy of a millage by a technical college.
I cannot conclude that the legislature intended for such a power to exist, particularly in light of the express grant of power in this regard to community colleges. See A.C.A. § 6-61-602
(1987). Consideration must also be given to Section 1 of Amendment 52 to the Arkansas Constitution, which addresses the ability of community colleges and technical institutions to levy taxes. Amendment 52 states in part that "[t]he General Assembly shall prescribe the methods of financing such community college and technical institutes, and may authorize the levy of a tax upon the taxable property in such districts. . . ." The legislature is thus authorized to permit the levy of a tax for a technical college's operation. I cannot conclude, however, in the absence of a legislative grant of authority, that a technical institute has independent authority in this regard.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 Mountain Home Technical College is not included in this list.